DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive. 
Section 102 rejections:
With respect to applicant’s argument: Kundu’s “ledgers,” “smart contracts” and “consensus protocols” are not used for network access control or configured as recited in originally filed independent claim 11.
Examiner respectfully disagrees with applicant’s argument for the following reasons: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 11. When reading the preamble in the context of the entire claim, the recitation “network access control” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With respect to applicant’s argument: (i) Kundu fails to disclose a distributed ledger including one or more client policies that must be satisfied to access the network.

With respect to applicant’s argument: (ii) Kundu fails to disclose a smart contract including a set of predefined rules defining network access behaviors and actions.
Examiner respectfully disagrees with applicant’s argument for the following reasons: Kundu discloses the recited claim limitation (see Kundu ¶¶39 49, smart contracts implementing various policies or rules applied based on the information (e.g., assets, transactions, attributes, etc.) stored in their corresponding blockchains). In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to applicant’s argument: (iii) Kundu fails to disclose, wherein upon receiving a network access request from a client device outside of the network, executing a smart contract to determine whether the client device should be granted access, denied access or have restricted access to the network.
Examiner respectfully disagrees with applicants argument for the following reasons: Kundu discloses (see Kundu ¶¶31 35 47 158, Consensus may involve each (validating) peer node performing a 
	With respect to applicant’s argument: (iv) Kundu fails to disclose, wherein upon receiving a network access request from a client device outside of the network, executing a consensus algorithm to select one of the network endpoint nodes to be a policy decision point leader.
	Examiner respectfully disagrees with applicant’s argument for the following reasons: Kundu discloses (see Kundu ¶46, a peer node may be designated as a leader node for purposes of interacting with other peer nodes for reaching consensus on the creation, updating, and/or sharing of indexes and/or other for performing other operations relating to index management; ¶50, program/application code 220 performs one or more operations based on information 226 and outputs information 228, which may include, for example, transmission or processing of consensus decisions by one or more nodes on a proposed ledger operation involving a state database index, designations of or changes to one or more parameters or values of a proposed index, results from privacy policy decisions relating to a proposed index, and/or other information relating to the systems, methods, and other embodiments described herein; ¶¶102 112, the consensus manager may include chaincode (i.e. smart contract) of a designated one of the peer nodes (e.g., Node 2 or Node 3), which serves as a leader node to compare the decisions from itself and the other peer nodes and then sends the results of the decisions or a decision on consensus to Node 1 ); disclosing the recited claim limitation.

Section 103 rejections:
	With respect to applicant’s argument: (i) Kundu does not disclose receiving a network access request from a client device to access a network or a network resource within the network

	With respect to applicant’s argument: (ii) Kundu does not disclose executing a smart contract and a consensus algorithm upon receiving the network access request from the client device to determine if the client device should be granted access to the network or the network resource and to select one or the network endpoint nodes to be a policy decision point leader wherein the smart contract includes a set of predefined rules defining network access behaviors and actions.
	Examiner respectfully disagrees with applicant’s argument for the following reasons: Kundu discloses the recited claim limitation (see Kundu ¶¶39 49, smart contracts implementing various policies or rules applied based on the information (e.g., assets, transactions, attributes, etc.) stored in their corresponding blockchains). In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references; ¶50, program/application code 220 performs one or more operations based on information 226 and outputs information 228, which may include, for example, transmission or processing of consensus decisions by one or more nodes on a proposed ledger operation involving a state database index, designations of or changes to one or more parameters or values of a proposed index, results from privacy 
	With respect applicant’s argument Kundu does not disclose granting a client device access to a network or network resource if the client device contains a client policy that satisfies one or more of the predefined rules of the smart contract.
	Examiner respectfully disagrees with applicant’s argument for the following reasons: Kundu discloses the recited claim limitations: (see Kundu Fig. 1 and ¶¶37 39 148, decision may be made, for example, based on various types of information, including but not limited to node ownership, client application ownership, user information, one or more predetermined preferences programmed into the chaincode of the nodes, a network or node policy that favors one node over another, and/or based on other information; ¶155, a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy), disclosing the recited claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu et al. US Pub. No.: 2020/0349194 A1 (hereinafter Kundu).

As to claim 11, a network access control system, comprising: 
a plurality of network endpoint nodes included within a network, wherein each network endpoint node includes a policy information point and a policy decision point (see Kundu Fig. 1 and ¶¶37 39 148, decision may be made, for example, based on various types of information, including but not limited to node ownership, client application ownership, user information, one or more predetermined preferences programmed into the chaincode of the nodes, a network or node policy that favors one node over another, and/or based on other information) ; 
wherein the policy information point within each network endpoint node stores: 
a distributed ledger including one or more client policies that must be satisfied to access the network (see Kundu ¶155, a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy); and 
a smart contract including a set of predefined rules defining network access behaviors and actions (see Kundu ¶¶39 49, smart contracts implementing various policies or rules applied based on the information (e.g., assets, transactions, attributes, etc.) stored in their corresponding blockchains) ; and 
wherein upon receiving a network access request from a client device outside of the network, the policy decision point within each network endpoint node is configured to execute (see Kundu ¶¶31 35 47, Consensus may involve each (validating) peer node performing a number of operations, including but not limited to chaincode invocation, transaction execution, verification, and validation): 
the smart contract to determine whether the client device should be granted access, denied access or have restricted access to the network (see Kundu ¶143, if consensus is not obtained, Node 1 is informed that index sharing is not allowed and the other peers are also informed of this information); and 
a consensus algorithm to select one of the network endpoint nodes to be a policy decision point leader (see Kundu ¶46, a peer node may be designated as a leader node for purposes of interacting with other peer nodes for reaching consensus on the creation, updating, and/or sharing of indexes and/or other for performing other operations relating to index management).
As to claim 14, the network access control system as recited in claim 11, wherein the policy decision point within each network endpoint node is coupled to receive client information from the client device, and configured to execute the smart contract to attest to the client information (see Kundu ¶143, if consensus is not obtained, Node 1 is informed that index sharing is not allowed and the other peers are also informed of this information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 13 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. US Pub. No.: 2020/0349194 A1 in view of Lelcuk et al. US Pub. No.: 2019/0334717 A1 (hereinafter Lelcuk)

As to claim 12, Kundu does not explicitly teach but the related art Lelcuk teaches: the network access control system as recited in claim 11, wherein the policy decision point leader is configured to: send an acceptance response to the client device and generate a session token to allow the client device to access the network, if the client device contains a client policy that satisfies one or more of the predefined rules of the smart contract (see Lelcuk ¶¶60 71 144, the admission system 110 is configured to deposit access tokens directly in the blockchain network 130 via a transaction 704 without waiting for explicit request from the client 120. Alternatively, the admission system 110 can notify the client 120 of such deposit via a message 705) ; and 
send a denial response to the client device denying access the network, if the client device does not contain a client policy that satisfies one or more of the predefined rules of the smart contract (see Lelcuk ¶¶71, A fulfillment of the access request (204) may include allowing the client 120 to access the protected object 140, conditionally allowing the client 120 access the protected object 140, or denying an access to the protected object 140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kundu to include sending an acceptance response message to notify the client device after granting resource/network access request response. The motivation for doing so would have been to notify the client device weather the access request is granted or rejected efficiently (see Lelcuk ¶¶14-17).

As to claim 13, the combination of Kundu and Lelcuk teaches the network access control system as recited in claim 12, wherein the distributed ledger further comprises a network access log, and wherein the network access request received from the client device and the acceptance response or the denial response sent to the client device by the policy decision point leader are added to the network access log (see Kundu ¶¶34-35 38, peer nodes store copies of ledgers 131, 132, and 133, respectively, which include a log of the transactions stored in the blockchain network…).

As to claim 18, Kundu does not explicitly teach but the related art Lelcuk teaches: the network access control system recited in claim 14, wherein the policy decision point leader is configured to: send an acceptance response to the client device and generate a session token to allow the client device to access the network, if the client device contains the client policy that satisfies the one or more predefined rules of the smart contract and the client information is verified during said attestation (see Lelcuk ¶¶60 71 144, the admission system 110 is configured to deposit access tokens directly in the blockchain network 130 via a transaction 704 without waiting for explicit request from the client 120. Alternatively, the admission system 110 can notify the client 120 of such deposit via a message 705); and 
send a denial response to the client device denying access to the network, if the client device does not contain a client policy that satisfies the one or more predefined rules of the smart contract or the client information is not (see Lelcuk ¶¶71, A fulfillment of the access request (204) may include allowing the client 120 to access the protected object 140, conditionally allowing the client 120 access the protected object 140, or denying an access to the protected object 140)
	Same retinal applied as above to combine the cited prior art references 

As to claim 19, the combination of Kundu and Lelcuk teaches the network access control system as recited in claim 18, wherein the distributed ledger stored within each policy information point further comprises a network access log that includes a list of network access requests received from client devices attempting to access the network, and a decision made by the policy decision point leader to grant, deny or restrict network access (see Kundu ¶¶34-35 38, peer nodes store copies of ledgers 131, 132, and 133, respectively, which include a log of the transactions stored in the blockchain network…).

As to claim 20, the combination of Kundu and Lelcuk teaches the network access control system recited in claim 19, wherein the policy decision point leader is further configured to: update the network access log stored within the distributed ledger to include a log of the network access request received from the client device and the acceptance response or denial response subsequently generated by the policy decision point leader (see Kundu ¶¶34-35 38 peer nodes store copies of ledgers 131, 132, and 133, respectively, which include a log of the transactions stored in the blockchain network; ¶91, not allowed transaction information stored in the ledger, [i.e. a log of transaction]).

Kundu teaches:
As to claim 1, a network access control method, comprising: 
receiving a network access request from a client device to access a network, or a network resource within the network, wherein the network comprises a plurality of network endpoint nodes (see Kundu Fig 2B and ¶¶55 77 a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281; ¶60-62, client-side network transaction request); 
executing a smart contract and a consensus algorithm, upon receiving the network access request from the client device, to determine if the client device should be granted access to the network or the network resource (see Kundu ¶¶51 54 65-66 80, smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols; ¶65, receiving a query from a client application 181 at a query processor 182 of a peer node) and to select one of the network endpoint nodes to be a policy decision point leader, wherein the smart contract includes a set of predefined rules defining network access behaviors and actions (see Kundu ¶¶46 102, the consensus manager may include chaincode of a designated one of the peer nodes (e.g., Node 2 or Node 3), which serves as a leader node to compare the decisions from itself and the other peer nodes and then sends the results of the decisions or a decision on consensus to Node 1; ¶¶45 155, determines whether there is consensus to the proposed index management operation and/or its associated parameters or values based on the decisions, one or more policies, and/or operations performed by the index smart contract); and 
granting access to the network or the network resource if the client device contains a client policy that satisfies one or more of the predefined rules of the smart contract (see Kundu ¶¶30 80 126, decision may be made by the smart contracts of these nodes, for example, based on privacy policies or other information relating to control over changes that are allowed to be made to the index; ¶¶37-38 46, consensus ensures that privacy policies of individual nodes, and more generally across the entire network, are satisfied so that there are no data breaches…, provide access to information stored on the blockchain); 
wherein said receiving a network access request and said executing a smart contract and a consensus algorithm are performed by each of the plurality of network endpoint nodes (see Kundu ¶31, When the results are the same or consistent across the nodes, as determined by a consensus algorithm or policy, then agreement is reached (e.g., there is consensus) and a new block including the proposed (now confirmed) transaction is appended to the blockchains stored in the ledgers of the peer nodes); and 
wherein said generating and sending an acceptance response is performed only by the policy decision point leader (see Kundu ¶102, the consensus manager may include chaincode of a designated one of the peer nodes (e.g., Node 2 or Node 3), which serves as a leader node to compare the decisions from itself and the other peer nodes and then sends the results of the decisions or a decision on consensus to Node 1) . 
	Kundu does not explicitly teach but the related art Lelcuk teaches:
	generating and sending an acceptance response to the client device  (see Lelcuk ¶¶60 71 144, the admission system 110 is configured to deposit access tokens directly in the blockchain network 130 via a transaction 704 without waiting for explicit request from the client 120. Alternatively, the admission system 110 can notify the client 120 of such deposit via a message 705)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kundu to include sending an acceptance response message to notify the client device after granting resource/network access request response. The motivation for doing so would have been to notify the client device weather the access request is granted or rejected efficiently (see Lelcuk ¶¶14-17).

As to claim 2, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 1, further comprising: updating a network access log to include a log of the network access request received from the client device and the acceptance response sent to the client device by the policy decision point leader (see Kundu ¶¶34-35 38, peer nodes store copies of ledgers 131, 132, and 133, respectively, which include a log of the transactions stored in the blockchain network…). 

As to claim 3, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 1, further comprising: 
generating and sending a denial response to the client device denying access to the network or the network resource if the client device contains a client policy that does not satisfy the one or more predefined rules of the smart contract (see Kundu ¶143, if consensus is not obtained, Node 1 is informed that index sharing is not allowed and the other peers are also informed of this information); and 
wherein said generating and sending a denial response is performed only by the policy decision point leader (see Kundu ¶46, a peer node may be designated as a leader node for purposes of interacting with other peer nodes for reaching consensus on the creation, updating, and/or sharing of indexes and/or other for performing other operations relating to index management). 

As to claim 4, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 3, further comprising: updating a network access log to include a log of the network access request received from the client device and the denial response sent to the client device by the policy decision point leader (see Kundu ¶¶34-35 38 peer nodes store copies of ledgers 131, 132, and 133, respectively, which include a log of the transactions stored in the blockchain network; ¶91, not allowed transaction information stored in the ledger, [i.e. a log of transaction]). 

As to claim 5, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 1, wherein prior to said generating and sending an acceptance response to the client device, the method further comprises: receiving client information from the client device (see Kundu ¶31, a client sends the transaction to the peers specified in the endorsement policy); and 
attesting to the client information received from the client device (see Kundu ¶31, Consensus may involve each (validating) peer node performing a number of operations, including but not limited to chaincode invocation, transaction execution, verification, and validation); and 
wherein the acceptance response is generated and sent to the client device only if the client information is verified during said attesting (see Kundu ¶31, When the results are the same or consistent across the nodes, as determined by a consensus algorithm or policy, then agreement is reached (e.g., there is consensus) and a new block including the proposed (now confirmed) transaction is appended to the blockchains stored in the ledgers of the peer nodes; ¶41, the stakeholder may trigger the execution of a state check smart contract to check and/or verify a state of compliance). 

As to claim 6, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 5, wherein said attesting is performed by each of the plurality of network endpoint nodes via execution of the smart contract (see Kundu ¶47, execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants). 

As to claim 10, the combination of Kundu and Lelcuk teaches the network access control method recited in claim 5, further comprising generating and sending a denial response to the client device if the client device contains a client policy that does not satisfy the one or more predefined rules of the smart contract or the client information is not verified during said attesting (see Kundu ¶143, if consensus is not obtained, Node 1 is informed that index sharing is not allowed and the other peers are also informed of this information).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. US Pub. No.: 2020/0349194 in view of Lelcuk et al. US Pub. No.: 2019/0334717 A1 and further in view of Sharma et al. US Pub. No. 2019/0312855 A1 (hereinafter Sharma)

As to claim 7, the combination of Kundu and Lelcuk does not explicitly teach but the related art Sharma teaches: the network access control method recited in claim 5, wherein said attesting comprises: 
comparing one or more Trusted Platform Module (TPM) Platform Configuration Register (PCR) values included within the client information to one or more desired TPM PCR measurements, which are stored within the smart contract (see Sharma ¶¶3241, the audit smart contract may compare a compliance state and safety standards… audit smart contract may include values of PCRs); and 
verifying the client information if the one or more TPM PCR values included within the client information match the one or more desired TPM PCR measurements (see Sharma ¶32, the trusted integrity measurement may be stored in registers called Platform Configuration Registers ( PCR)s. In this example, the cryptoprocessor 104 may be a Trusted Platform Module ( TPM) that can be used to produce proofs of compliance regarding various metrics such as safety-related metrics). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kundu and Lelcuk to include Trusted Platform Module (TPM) Platform Configuration Register (PCR) for verification. The motivation for doing so would have been to securely provide a proof of compliance of various metrics of a client device (see Sharma ¶8).

As to claim 8, the combination of Kundu and Lelcuk does not explicitly teach but the related art Sharma teaches the network access control method recited in claim 5, wherein said attesting comprises: requesting a Trusted Platform Module (TPM) of the client device to send a TPM quote; and verifying the client information if the TPM quote is received (see Sharma ¶33, remote attestation with quote operation, verify using TPM information). 
	Same rational applied like above to combine the cited prior art references.

As to claim 9, the combination of Kundu and Lelcuk does not explicitly teach but the related art Sharma teaches the network access control method recited in claim 5, wherein said attesting comprises: using a public key provided by a Trusted Platform Module (TPM) of the client device to decrypt encrypted data included within the client information; and verifying the client information if the encrypted data is successfully decrypted with the public key (see Sharma ¶¶33 63 70, remote attestation with quote operation, verify using TPM information). 
	Same rational applied like above to combine the cited prior art references.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. US Pub. No.: 2020/0349194 A1 in view of Sharma et al. US Pub. No. 2019/0312855 A1 (hereinafter Sharma)

As to claim 15, Kundu does not explicitly teach but the related art Sharma teaches the network access control system recited in claim 14, wherein the policy decision point within each network endpoint node is configured to attest to the client information by: comparing one or more Trusted Platform Module (TPM) Platform Configuration Register (PCR) values included within the client information to one or more desired TPM PCR measurements, which are stored within the smart contract (see Sharma ¶41, the audit smart contract may compare a compliance state and safety standards… audit smart contract may include values of PCRs); and 
verifying the client information if the one or more TPM PCR values included within the client information match the one or more desired TPM PCR measurements (see Sharma ¶32, the trusted integrity measurement may be stored in registers called Platform Configuration Registers ( PCR)s. In this example, the cryptoprocessor 104 may be a Trusted Platform Module ( TPM) that can be used to produce proofs of compliance regarding various metrics such as safety-related metrics).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kundu and Lelcuk to include Trusted Platform Module (TPM) Platform Configuration Register (PCR) for verification. The motivation for doing so would have been to securely provide a proof of compliance of various metrics of a client device (see Sharma ¶8).

As to claim 16, Kundu does not explicitly teach but the related art Sharma teaches the network access control system recited in claim 14, wherein the policy decision point within each network endpoint node is configured to attest to the client information by: requesting a Trusted Platform Module (TPM) of the client device to send a TPM quote; and verifying the client information if the TPM quote is received (see Sharma ¶33, remote attestation with quote operation, verify using TPM information).
	Same rational applied like above to combine the cited prior art references.

As to claim 17, Kundu does not explicitly teach but the related art Sharma teaches the network access control system recited in claim 14, wherein the policy decision point within each network endpoint node is configured to attest to the client information by: using a public key provided by a Trusted Platform Module (TPM) of the client device to decrypt encrypted data included within the client information; and verifying the client information if the encrypted data is successfully decrypted with the public key (see Sharma ¶¶33 63 70, remote attestation with quote operation, verify using TPM information).
	Same rational applied like above to combine the cited prior art references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433